DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	The phrase “The present invention discloses” should be removed from the abstract.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2,607,807.
In regard to claim 11, EP ‘807 discloses an air duct of an air conditioner, the air duct comprising
a first air duct 235, a second air duct 34 and a third air duct 36,
wherein each of the first air duct, the second air duct and the third air duct comprises a duct structure having a first end and a second end,
wherein the duct structure of the each of the first air duct, the second air duct and the third air duct are separable from each other (see fig. 11),
wherein for the each of the first air duct, the second air duct and the third air duct:
a cross sectional area of the first end is greater than a cross sectional area of the second end (element 235 widens from left to right in fig. 11, element 34 starts smaller and widens from left to right in fig. 11 and side 108 is larger than side where L is pointing for 36 in fig. 11); and a plurality of cross sectional areas between the first end and the second end
decrease progressively from the first end to the second end, and
wherein the first air duct 36, the second air duct 34 and the third air duct 235 are communicated successively in a predetermined direction such that the second end of the duct structure of the third air duct is arranged closer to the second end of the duct structure of the first air duct and further from the first end of the duct structure of the first air duct (see fig. 11).
In regard to claim 12, wherein the first air duct 36 and the second air duct 34 are communicated successively in the predetermined direction such that the first end of the duct 
In regard to claim 13, wherein the second air duct 34 further comprises a positioning hole (see flanges with holes on the wider end of 133 in fig. 11), provided on the first end of the duct structure of the second air duct,
wherein the first air duct 235 further comprises another of the positioning column (bolts) passing through the flanges with holes on 133 into 235, provided on the second end of the duct structure of the first air duct, and
wherein the positioning column (bolts) is configured to extend into the positioning hole to position the first air duct 235 and the second air duct 34 relative to each other.
In regard to claim 20, an air conditioner comprising:
the air duct according to claim 11;
a blower portion G; and
an air inlet portion S,
wherein the blower portion, the air inlet portion and the air duct are communicated
successively in the predetermined direction.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,607,807.
In regard to claim 19, EP ‘807 discloses a first, second and third air duct as described 
above, but does not disclose the exact material of the air ducts.  However, it would have been obvious to one of ordinary skill in the art to make the air ducts of EP ‘807 from cast aluminum because the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Allowable Subject Matter
Claims 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McDonald, Kurth, Rau, Dauphinee, Kurth, Sandman and Chiu disclose similar ducts that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679